Putnam Investments One Post Office Square Boston, MA 02109 December 4, 2009 Securities and Exchange Commission treet NE Washington, DC 20549 Re: Putnam Tax-Free Income Trust (Reg. Nos. (2-98790) (811-04345)) (the Trust), on behalf of Putnam AMT-Free Municipal Fund and Putnam Tax-Free High Yield Fund Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed on behalf of the Trust pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No.29 to the Trusts Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on November 25, 2009. Comments or questions concerning this certificate may be directed to Anne Marie Duffy at 1-800-225-2465, ext. 14824. Very truly yours, Putnam Tax-Free Income Trust /s/ Charles E. Porter By: Charles E. Porter Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison cc: Ropes & Gray LLP
